                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION


UNITED STATES OF AMERICA                                   )
                                                           )
                                                           )
VS.                                                        )    SA-18-CR-862-XR
                                                           )
WILLIAM ALEXANDER                                          )
PEREZ-ORTEGA                                               )



         ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
           Defendant claims that the August 15, 2013 Notice to Appear (NTA) was defective inasmuch as

the notice left blank the date and time of his hearing, and that this caused the Immigration Court to lack

jurisdiction. This Court has previously rejected arguments that the Immigration Court lacked jurisdiction

because of a defective NTA. See, e.g. United States v. Espinoza, SA-19-CR-037-XR (W.D. Tex. Mar. 15,

2015).


           What sets this case apart, however, is that on August 7, 2013, an asylum officer found that the

Defendant had established a credible fear of torture. This should have led the Defendant to a right to a

hearing on the merits of his asylum claim, a hearing that was set for October 9, 2013. For reasons not

explained in the immigration court record, that October 9 hearing never took place, and another type of

immigration proceeding1 took place on September 16, 2013.


           The Government contends that the Defendant waived his right to asylum at the September 16

hearing, and implies that the Immigration Judge was merely attempting to assist the Defendant by

getting him out of detention and removed expeditiously. Defense counsel contends that any waiver of

asylum claim was not made knowingly and voluntarily. Defendant’s expert witness, a professor teaching


1
    Presumably a bond reduction hearing, but that is not clear from the record.

                                                           1
and practicing immigration law, opines that the conversion of a hearing set as a bond reduction into a

“master calendar” hearing was unusual and procedurally improper.


        The September 16 hearing deprived the defendant of the opportunity to develop his claim for

asylum and further judicial review. Further, the entry of the underlying order was fundamentally unfair

in that insofar as the record below establishes, he was unaware what type of hearing he was facing on

September 16. These procedural deficiencies caused the Defendant actual prejudice.2 See United States

v. Lopez-Vasquez, 227 F.3d 476, 484 (5th Cir. 2000) (articulating elements that need to be met to

establish a collateral attack on a Section 1326 claim). The Government in this case secured an audio

recording of the September 16 immigration court hearing. Regrettably for the Government in this

prosecution, the tape only recorded the translator speaking in Spanish and the record is confusing as to

what occurred. The Immigration Judge appears to discuss the asylum claim with the Defendant, but

then also discusses preferences for the venues where the Defendant could be deported.                        The

Immigration Judge does not appear to ask the Defendant why he is conceding his asylum claim. The

tape also is confusing inasmuch as it could actually contain a recording of two different hearings (held

on the same day or different dates). In this case, where an asylum officer found that a credible fear had

been established by the Defendant because his aunt and mother were killed by members of a gang and

the Defendant was threatened with death if he failed to pay certain protection monies, the underlying

immigration record does not establish that a knowing and voluntary waiver of the asylum claim had

been made at the apparently hastily arranged September 16 hearing.


        Defendant’s motion to dismiss the indictment is GRANTED.

        SIGNED this 20th day of March, 2019.




2
 The Defendant would have had a reasonable likelihood of success on an asylum claim. See United States v.
Reyes-Romero, 327 F. Supp. 3d 855, 891 (W.D. Pa. 2018). See also United States v. Miranda-Rivera, 206 F. Supp. 3d
1066, 1072 (D. Md. 2016).

                                                       2
XAVIER RODRIGUEZ
UNITED STATES DISTRICT JUDGE




     3
